Allowable Subject Matter
	Claims 46, 48, 51-53, 55, 58-60, 62, 65-67, 69, 72-73 are allowed.

Closest references found:
("20150271761"|"20140133449"|"20150326995"|"20170339648"|"20180049053"|"20180206271"|"20150271761"|"20160100434"|"20150043413")

	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
determine a manner in which a terminal device determines a transmit power of a signal on a narrowband physical random access channel (NPRACH), [[and]] the manner comprising NPRACH according to a first parameter; determining the transmit power of the signal on the NPRACH according to a second parameter when coverage level of the signal on the NPRACH is less than or equal to a second level; and[[;]] determining that the transmit power of the signal on the NPRACH is the maximum transmit power of the communication apparatus when coverage level of the signal on the NPRACH is greater than a second level; a transmitter, configured to: send first indication information to the terminal device after communication apparatus NPRACH based on the first parameter; and[[;]] communication apparatus communication apparatus of the signal on the NPRACH based on the second parameter, or after determining that the communication apparatus NPRACH is the maximum transmit power of the communication apparatus 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system
/ANKUR JAIN/           Primary Examiner, Art Unit 2649